Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on one or more reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 5 and 15 are objected to because of the following informalities:  the claims are dependent upon cancelled claims 3 and 13.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-12, and 15-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0252107 A1 to TURNER et al (hereinafter ‘Turner’) in view of “optimization-based dynamic. . .” to Farahani et al (hereinafter ‘Farahani’) (IDS dated 5/18/20, Item 24).
Regrading claim 1, Turner discloses a system for surgical planning of spinal pathology or spinal deformity correction in a subject (Para [0009], wherein a system for surgical planning and assessment of spinal deformity correction in a subject), the system comprising: one or more processors (Para [0037], wherein the system 12 includes a control unit 16 containing software, inherently including one or more processors, configured to receive, or collect, the digitized position 14) configured to: align one or more vertebral bodies of a biomechanical model to one or more vertebral bodies in a radiograph of the subject (Para [0038] and [0049], wherein the digitized positions 14 are received digitally from a digital imaging component, such as a digital radiography system and wherein the control unit 16 may be configured to generate a sagittal curvature profile 34 based on the received digitized positions 14 and inputs 22. The profile 34 may be both a sagittal and coronal. The control unit 16 may morph (i.e., modify) the model 32 to match the profile 34, as aligning, and wherein the musculoskeletal model data may be modified by scaling, adjusting positioning of the one or more vertebral bodies 4, morphing the simulated subject anatomical model 32, or combinations thereof.); process the biomechanical model, wherein processing the biomechanical model comprises inverse-inverse dynamics modelling (Para [0048], wherein the control unit 16 may process the digitized positions 14 by inverse-inverse  dynamics modeling (FIG. 15)); receive one or more spinal correction inputs (Para [0048], wherein inverse-inverse dynamics modeling solves the technical problem of simulating how fluid joints and connectors (e.g., inputs 22) of subjects 2 affect a corrective surgery); based on the received one or more spinal correction inputs, simulate the biomechanical model in a predetermined posture (Para [0048], wherein inverse-inverse dynamics enables control unit 16 to more accurately simulate the simulated surgical correction's interactions with anatomical properties of subject 2, especially properties specific to that subject 2, such as compensation, muscle elasticity, and joint elasticity); and provide for display one or more characteristics of the simulated biomechanical model (Para [0051], wherein data from the calculated musculoskeletal model 32, such as muscle force data 36 or muscle activation data 38, may be used to calculate the simulated surgical correction 24 and communicated to a user through a display 52.). While turner discloses correct/update the biomechanical model based on output of an inverse dynamics simulation on the model until a simulation-predicted muscle effort criterion has been satisfied (Para [0048], wherein the control unit 16 may contain anatomical modeling software capable of, or configured to, simulate kinematics and muscular and joint loads in the full body for typical activities of a subject 2 and for fundamental human body motions. . . . . Moreover, the inverse-inverse dynamics model improves the functioning of control unit 16, as inverse-inverse dynamics enables control unit 16 to more accurately simulate the simulated surgical correction's interactions with anatomical properties of subject 2, especially properties specific to that subject 2, such as compensation, muscle elasticity, and joint elasticity, each as appropriate corrective adjustment.), Turner does not explicitly disclose iteratively update the biomechanical model based on output of an inverse dynamics simulation on the model until a simulation-predicted muscle effort criterion has been satisfied; and after the muscle effort criterion has been satisfied, provide for display one or more characteristics of the simulated and updated biomechanical model. Farahani discloses iteratively update the biomechanical model based on output of an inverse dynamics simulation on the model until a simulation-predicted muscle effort criterion has been satisfied; and after the muscle effort criterion has been satisfied, output results (Section 2.2.3 and Fig. 6, wherein the musculoskeletal model iterative loop includes consideration of muscle and joint forces, as muscle efforts, and optimally criterion satisfied step to verify concordance, variously followed by final validation acceptable output). 
Regrading claim 2, in the combination of Turner and Farahani, Turner further discloses wherein the one or more spinal correction inputs comprises one or more changes in intervertebral height and angle between the one or more vertebral bodies (Para [0047], wherein the control unit 16 may also receive inputs 22, such as intervertebral fusion). Turner does not specifically disclose one or more changes in intervertebral height and angle between the one or more vertebral bodies. Turner discloses (Para [0047], wherein as shown in FIGS. 7A-7C, the spinopelvic parameters may include parameters such as pelvic tilt (PT), sacral slope (SS), as angle, pelvic incidence (PI), sagittal vertical axis (SVA), inherently including height, lumbar lordosis, thoracic kyphosis, T1 pelvic angle, and combinations thereof. Further, the control unit 16 may input or use global alignment parameters such as global sagittal axis, three-dimensional parameters, as including height data, such as rotation and scoliosis, as angle data, and cervical parameters). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine intervertebral height and angle between the one or more vertebral bodies, of Turner’s system and method with Turner’s intervertebral changes so that to compare and process in comparison to corresponding values on a predetermined model 20 in calculating optimized posture 18 and simulated surgical correction 24 (Para [0047]).
  Regrading claim 5, in the combination of Turner and Farahani, Turner further discloses wherein the musculoskeletal model includes one or more of spino-pelvic parameters, ligament parameters, and joint kinematics (Para [0047], wherein the control unit 16 may receive the digitized positions 14 to generate the musculoskeletal model 32 of the subject 2. The control unit 16 may also receive inputs 22, such as spinopelvic parameters, ligament parameters, joint kinematics).  
Regrading claim 6, in the combination of Turner and Farahani, Turner further discloses wherein the one or more processors are configured to generate a sagittal curvature profile based on the one or more vertebral bodies of the radiograph (Para [0049], wherein the control unit 16 may be configured to generate a sagittal curvature profile 34 based on the received digitized positions 14 and inputs 22, as vertebras. The profile 34 may be both a sagittal and coronal).  
Regrading claim 7, in the combination of Turner and Farahani, Turner further discloses wherein the alignment of the one or more vertebral bodies of the biomechanical model comprises modifying the biomechanical model to match the sagittal curvature profile (Para [0049], wherein the control unit 16 may be configured to generate a sagittal curvature profile 34 based on the received digitized positions 14 and inputs 22. The profile 34 may be both a sagittal and coronal. The control unit 16 may morph (i.e., modify) the model 32 to match the profile 34).  
Regrading claim 8, Turner discloses wherein the modifying of the biomechanical model comprises one or more of scaling the one or more vertebral bodies, adjusting positioning of the one or more vertebral bodies, and morphing a simulated subject anatomy (Para [0049], wherein the musculoskeletal model data may be modified by scaling, adjusting positioning of the one or more vertebral bodies 4, morphing the simulated subject anatomical model 32, or combinations thereof.).  
Regrading claim 9, in the combination of Turner and Farahani, Turner further discloses wherein the predetermined posture is a standing body posture (Para [0050], wherein the control unit 16 may be configured to apply logic parameters 36, such as that a subject 2 maintains a center of mass over the ankles; maintains a constant horizontal gaze; stands in a posture where postural muscle energy is minimized).  
Regrading claim 10, in the combination of Turner and Farahani, Turner further discloses wherein the standing body posture is determined according to a position of a center of mass within the biomechanical model (Para [0045], wherein center of mass migration 57, as shown in FIG. 3, refers to the point on the ground over which the mass of the subject 2 is centered, typically the center of mass migrations falls between the ankles of the subject 2. Ankle flexion refers to a joint angle between the bones of the limb at the ankle joint. These values may be taken from the subject 2 who is in a suitable position, such as standing).  
Regrading claim 11, Turner discloses a method for surgical planning and assessment of spinal deformity correction in a subject(Para [0009], wherein a system for surgical planning and assessment of spinal deformity correction in a subject), the method comprising: aligning one or more vertebral bodies of a biomechanical model to one or more vertebral bodies of a radiograph (Para [0038] and [0049], wherein the digitized positions 14 are received digitally from a digital imaging component, such as a digital radiography system and wherein the control unit 16 may be configured to generate a sagittal curvature profile 34 based on the received digitized positions 14 and inputs 22. The profile 34 may be both a sagittal and coronal. The control unit 16 may morph (i.e., modify) the model 32 to match the profile 34, as aligning, and wherein the musculoskeletal model data may be modified by scaling, adjusting positioning of the one or more vertebral bodies 4, morphing the simulated subject anatomical model 32, or combinations thereof.), wherein the aligning includes performing inverse-inverse dynamics modelling (Para [0048], wherein the control unit 16 may process the digitized positions 14 by inverse-inverse dynamics modeling (FIG. 15)); receiving one or more spinal correction inputs (Para [0048], wherein inverse-inverse dynamics modeling solves the technical problem of simulating how fluid joints and connectors (e.g. inputs 22) of subjects 2 affect a corrective surgery); based on the received one or more spinal correction inputs, simulating the biomechanical model in a predetermined posture (Para [0048], wherein inverse-inverse dynamics enables control unit 16 to more accurately simulate the simulated surgical correction's interactions with anatomical properties of subject 2, especially properties specific to that subject 2, such as compensation, muscle elasticity, and joint elasticity); and providing for display one or more characteristics of the simulated biomechanical model (Para [0051], wherein data from the calculated musculoskeletal model 32, such as muscle force data 36 or muscle activation data 38, may be used to calculate the simulated surgical correction 24 and communicated to a user through a display 52.). While turner discloses correct/update the biomechanical model based on output of an inverse dynamics simulation on the model until a simulation-predicted muscle effort criterion has been satisfied (Para [0048], wherein the control unit 16 may contain anatomical modeling software capable of, or configured to, simulate kinematics and muscular and joint loads in the full body for typical activities of a subject 2 and for fundamental human body motions. . . . . Moreover, the inverse-inverse dynamics model improves the functioning of control unit 16, as inverse-inverse dynamics enables control unit 16 to more accurately simulate the simulated surgical correction's interactions with anatomical properties of subject 2, especially properties specific to that subject 2, such as compensation, muscle elasticity, and joint elasticity, each as appropriate corrective adjustment.),Turner does not explicitly disclose iteratively update the biomechanical model based on output of an inverse dynamics simulation on the model until a simulation-predicted muscle effort criterion has been satisfied; and after the muscle effort criterion has been satisfied, provide for display one or more characteristics of the simulated and updated biomechanical model. Farahani discloses iteratively update the biomechanical model based on output of an inverse dynamics simulation on the model until a simulation-predicted muscle effort criterion has been satisfied; and after the muscle effort criterion has been satisfied, output results (Section 2.2.3 and Fig. 6, wherein the musculoskeletal model iterative loop includes consideration of muscle and joint forces, as muscle efforts, and optimally criterion satisfied step to verify concordance, variously followed by final validation acceptable output). 
Regrading claim 12, in the combination of Turner and Farahani, Turner further discloses wherein the one or more spinal correction inputs comprises one or more changes in intervertebral height and angle between the one or more vertebral bodies (Para [0047], wherein the control unit 16 may also receive inputs 22, such as intervertebral fusion). Turner does not specifically disclose one or more changes in intervertebral height and angle between the one or more vertebral bodies. Turner however, discloses (Para [0047], wherein as shown in FIGS. 7A-7C, the spinopelvic parameters may include parameters such as pelvic tilt (PT), sacral slope (SS), as angle, pelvic incidence (PI), sagittal vertical axis (SVA), inherently including height, lumbar lordosis, thoracic kyphosis, T1 pelvic angle, and combinations thereof. Further, the control unit 16 may input or use global alignment parameters such as global sagittal axis, three-dimensional parameters, as including height data, such as rotation and scoliosis, as angle data, and cervical parameters). 
 Regrading claim 15, in the combination of Turner and Farahani, Turner further discloses wherein the musculoskeletal model includes one or more of spino-pelvic parameters, ligament parameters, and joint kinematics (Para [0047], wherein the control unit 16 may receive the digitized positions 14 to generate the musculoskeletal model 32 of the subject 2. The control unit 16 may also receive inputs 22, such as spinopelvic parameters, ligament parameters, joint kinematics).  
Regrading claim 16, in the combination of Turner and Farahani, Turner further discloses wherein the control unit is configured to generate a sagittal curvature profile based on the one or more vertebral bodies of the radiograph (Para [0049], wherein the control unit 16 may be configured to generate a sagittal curvature profile 34 based on the received digitized positions 14 and inputs 22, as vertebras. The profile 34 may be both a sagittal and coronal).  
Regrading claim 17, in the combination of Turner and Farahani, Turner further discloses wherein the aligningof the one or more vertebral bodies of the biomechanical model comprises modifying the biomechanical model to match the sagittal curvature profile (Para [0049], wherein the control unit 16 may be configured to generate a sagittal curvature profile 34 based on the received digitized positions 14 and inputs 22. The profile 34 may be both a sagittal and coronal. The control unit 16 may morph (i.e., modify) the model 32 to match the profile 34).
Regrading claim 18, in the combination of Turner and Farahani, Turner further discloses wherein the modifying of the biomechanical model comprises one or more of scaling the one or more vertebral bodies, adjusting positioning of the one or more vertebral bodies, and morphing a simulated subject anatomy (Para [0049], wherein the musculoskeletal model data may be modified by scaling, adjusting positioning of the one or more vertebral bodies 4, morphing the simulated subject anatomical model 32, or combinations thereof.).
 Regrading claim 19, in the combination of Turner and Farahani, Turner further discloses wherein the predetermined posture is a standing body posture (Para [0050], wherein the control unit 16 may be configured to apply logic parameters 36, such as that a subject 2 maintains a center of mass over the ankles; maintains a constant horizontal gaze; stands in a posture where postural muscle energy is minimized).  
Regrading claim 20, in the combination of Turner and Farahani, Turner further discloses wherein the standing body posture is determined according to a position of a center of mass within the biomechanical model (Para [0045], wherein center of mass migration 57, as shown in FIG. 3, refers to the point on the ground over which the mass of the subject 2 is centered, typically the center of mass migrations falls between the ankles of the subject 2. Ankle flexion refers to a joint angle between the bones of the limb at the ankle joint. These values may be taken from the subject 2 who is in a suitable position, such as standing). 
Regrading claim 22, in the combination of Turner and Farahani, Turner further discloses wherein to iteratively update includes to: update one or more variables of the model, wherein the one or more variables include a variable selected from the group consisting of: a spino-pelvic parameter, a lumbar compensation variable, a thoracic compensation variable, a cervical compensation variable, a pelvic tilt variable, a hip flexion variable, a knee flexion variable, an ankle flexion variable, and a variable expressing a position of the body center of mass (Para [0045], wherein the control unit 16 is configured to process various values and factors, as well as contain various logics, as updating one or more variables, to calculate optimized posture 18 and simulated postoperative surgical correction 24. For example, the control unit 16 may be configured to receive and process one or more compensation values 56 selected from the group consisting of: knee flexion, pelvic movement, ankle flexion, shoulder movement, lumbar movement, thoracic movement, cervical movement, spinal compensation, including ribs and neck, and a combination thereof, as shown in FIG. 5B. The control unit 16 may also be configured to receive and process center of mass migration 57).  
Regrading claim 23, in the combination of Turner and Farahani, Turner further discloses wherein to iteratively update includes to: apply one or more logic parameters including any one of (i) maintaining a center of mass over the ankles, (ii) maintaining a constant horizontal gaze, (iii) standing in a posture where postural muscle energy is minimized, (iv) arm positioning matching the patient during imaging, (v) removing coronal plane deformity, or (vi) any combination of (i)-(v) (Para [0050], wherein the control unit 16 may be configured to apply logic parameters 36, such as that a subject 2 maintains a center of mass over the ankles; maintains a constant horizontal gaze; stands in a posture where postural muscle energy is minimized; has an arm position matching the patient during imaging (i.e., scaling); has no coronal plane deformity, or any combination of these logic parameters 36.).  
Regrading claim 24, in the combination of Turner and Farahani, Turner further discloses wherein to iteratively update includes to: minimize a simulation-predicted muscle effort (Para [0050], wherein the control unit 16 may be configured to apply logic parameters 36, such as that a subject 2 stands in a posture where postural muscle energy is minimized).

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The prior art or the prior art of record specifically, Turner and Farahani, does not disclose wherein to iteratively update includes to: simultaneously optimize angles of thoracic and lumbar compensation at areas not fused by the spinal correction inputs, pelvic tilt, and knee flexion, of claim 21 combined with other features and elements of the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731. The examiner can normally be reached Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERVIN K NAKHJAVAN/Primary Examiner, Art Unit 2662